I concur in the judgment upon the ground that the evidence does not, in my opinion, sustain the finding of the trial court to the effect that the bond was executed by the surety upon the condition it was not to be delivered unless or until it should have been executed by the principal. I think it fairly appears from the evidence that the bond was executed by the surety company unconditionally and that the direction of its manager to have the bond signed by the president and secretary of the principal was a mere suggestion as to the method of procedure and was not intended to and did not have the effect of imposing a condition precedent upon its delivery.
I concur in the conclusion of Mr. Justice Seawell that the splitting up of the $6,500 draft into four smaller drafts aggregating the same amount, payable at the same time and upon the same terms, did not amount to a material alteration of the original contract. I agree, also, with the conclusion that the contract was not performed by the mere placing of the amount of the draft to the credit of appellant upon the books of the McKenzie Company.
  Wilbur, C. J., concurred. *Page 293